IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,035-02


EX PARTE CHRISTOPHER GENE DEMPSEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 11955 IN THE 77TH JUDICIAL DISTRICT COURT

FROM LIMESTONE COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to burglary of a
habitation and was sentenced to twenty-five years' imprisonment.  He did not appeal his conviction.
	Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because
counsel failed to investigate, failed to interview the complainant, prepared no defense, advised
Applicant that he should plead guilty although there was no evidence to support the charge, and told
Applicant that he would get 99 years if he went to trial.  
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 608 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall order Applicant's trial counsel to provide an affidavit responding to Applicant's claims of
ineffective assistance of counsel.  The affidavit shall state what type of investigate counsel
performed, and what advice counsel gave to Applicant regarding his plea.  Counsel shall state
whether there was any evidence indicating that the complainant let Applicant into the house, and if
so, whether Applicant was aware of such evidence.  Counsel shall state whether Applicant expressed
a desire to go to trial on the charges, and if so, whether counsel was prepared to take the case to trial.
The trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).  In the
appropriate case, the trial court may rely on its personal recollection.  Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact as to whether the performance of Applicant's trial
attorney was deficient and, if so, whether counsel's deficient performance prejudiced Applicant.  The
trial court shall also make any other findings of fact and conclusions of law that it deems relevant
and appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 


Filed: June 22, 2011
Do not publish